DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 05/13/2020.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/18/2020 is acknowledged.
Claims 4-5 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in the Response to Election/Restriction Filed on 11/18/2020.
The application has been amended as follows: 
4. (Withdrawn) The display apparatus of claim 2, wherein the metal layer is a divided layer having gaps of 3 mm or less in a plan view.  
5. (Withdrawn) The display apparatus of claim 4, wherein the divided layer comprises a single-layered divided layer on a same layer as the layer on which one of the gate electrode and the upper electrode is arranged, or a 5multi-layered divided layer in which multiple layers are on different layers such that portions of one layer alternate with portions of another layer with the gaps therebetween.  
8. (Withdrawn)  The display apparatus of claim 6, wherein the metal layer is a divided layer 20having gaps of 3 gm or less in a plan view.  
9. (Withdrawn) The display apparatus of claim 8, wherein the divided layer comprises a single-layered divided layer on a same layer as the layer on which one of the lower sensing electrode and the upper sensing electrode is 25arranged, or a multi-layered divided layer in which multiple layers are on different layers such that portions of one layer alternate with portions of another layer with the gaps therebetween.  
10. (Withdrawn) The display apparatus of claim 1, further comprising a window that covers the display panel and the input sensing layer from outside; and an optical functional layer between the display panel and the 5window.  
(Withdrawn) The display apparatus of claim 10, wherein the optical functional layer comprises an anti-reflection layer using polarization, and 10a black matrix for blocking light is not located in a portion of the window that corresponds to the middle area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon et al. (PG Pub 2019/0131572; hereinafter Gwon).
    PNG
    media_image1.png
    426
    954
    media_image1.png
    Greyscale
  
Regarding claim 1, refer to Fig. 6–as provided above, Gwon teaches a display apparatus 100 (title) comprising:  
5a display panel (annotated “display panel” in Fig. 6 above) comprising a transmission area TCT, a display area DA, and a middle area MA that includes at least 
an input sensing layer TL1/TE1/TE2 stacked on the display panel (see Fig. 6), wherein a metal layer TL1 that overlaps the at least one groove in a plan view is in one 10of the display panel and the input sensing layer (see Fig. 6).  
Regarding claim 20, refer to Fig. 6–as provided above, Gwon teaches each of the at least one groove has an undercut structure.
The Examiner notes that in accordance with MPEP 2106, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).Therefore the claim limitation “undercut structure” has been given its broadest reasonable interpretation. According to The Free Dictionary, "undercut" is defined as "to cut away the under part of (something)." Therefore, the angled groove of Gwon teaches the claimed “undercut structure”.
Allowable Subject Matter
2.	Claims 2-3, 6-7 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 2 is fully incorporated into the base claim 1.  
a storage capacitor comprising a lower electrode and an upper electrode facing each other with an insulating layer therebetween, wherein the gate electrode is used as the lower electrode, and the metal layer comprises a material which is the same as a material included in one of the gate electrode and the upper electrode and is arranged on a same layer as a layer on which one of the gate electrode and the upper electrode is arranged.  
Claim 3 would be allowable, because they depend on allowable claim 2.
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, the input sensing layer comprises a lower sensing electrode and an upper sensing electrode facing each other with an insulating layer therebetween, and the metal layer comprises a material which is the same as a material included in one of the lower sensing electrode and the upper sensing electrode, and is arranged on a same layer as a layer on which one of the lower sensing electrode and the upper sensing electrode.
Claim 7 would be allowable, because it depends on allowable claim 6.
Claim 12 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 12 is fully incorporated into the base claim 1.  
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other a multi-layered film in which an inorganic insulating layer, an organic insulating layer, and an inorganic layer are sequentially stacked between the substrate and the pixel electrode, and the middle area comprises an inorganic contact region where the inorganic layer and the inorganic insulating layer directly contact each other through an opening which is included in the organic insulating layer and is adjacent to each of the at least one groove.  
Claims 13-19 would be allowable, because they depend on allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895